


Exhibit 10.47
KLA-Tencor Corporation
2004 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
FOR FRENCH PARTICIPANTS


(WITH DIVIDEND EQUIVALENTS)


1.Grant. The Company hereby grants to the Employee named in the Restricted Stock
Unit Award Notification an award of Restricted Stock Units (“RSUs”), as set
forth in the Restricted Stock Unit Award Notification and subject to the terms
and conditions in this Agreement, the Company’s 2004 Equity Incentive Plan (the
“U.S. Plan”) and the Rules of the Company’s 2004 Equity Incentive Plan for the
Grant of Restricted Stock Units to Participants in France (the “French Plan,”
together with the U.S. Plan, the “Plan”). Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this
Restricted Stock Unit Agreement (the “Agreement”).


2.Company's Obligation. Each RSU represents the right to receive one Share on
the Vesting Date of that unit. Unless and until the RSUs vest, the Employee will
have no right to receive Shares under such RSUs. Prior to actual distribution of
Shares pursuant to any vested RSUs, such RSUs will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.


3.Vesting Schedule. The Employee will vest in the RSUs awarded by this Agreement
according to the vesting schedule specified in the Restricted Stock Unit Award
Notification. Accordingly, such vesting may be tied to the attainment of
established performance goals and/or the completion of a specified period of
Service Provider status. In no event shall any RSUs become non-forfeitable prior
to the second (2nd) anniversary of the Grant Date, or such other date as is
required to comply with the minimum vesting period under Section L. 225-197-1 of
the French Commercial Code, as amended, or relevant sections of the French Tax
Code and French Social Security Code, as amended, to benefit from the favorable
tax and social security regime; provided, however, that this mandatory minimum
vesting period shall not apply in the event the Employee terminates service as a
Service Provider by reason of death or Disability (as defined in the French
Plan).


4.Restriction on Sale of the Shares. The Employee will not be permitted to sell
or transfer any Shares issued on a Vesting Date until the second anniversary of
the applicable Vesting Date, or such other period as is required to comply with
the minimum mandatory holding period applicable to shares underlying
French-qualified RSUs under Section L. 225-197-7 of the French Commercial Code,
as amended, or relevant sections of the French Tax Code and French Social
Security Code, as amended, to benefit from the favorable tax and social security
regime; provided, however, that this minimum holding period shall not apply in
the event of the Employee’s termination of service as a Service Provider by
reason of death or Disability (as defined in the French Plan). If the minimum
holding period applicable to Shares underlying the French-qualified RSUs is not
met, the RSUs may not receive favorable tax or social security treatment under
French law. In this case, the Employee accepts and agrees that he or she will be
responsible for paying personal income tax and his or her portion of social
security contributions resulting from the vesting of the RSUs.




--------------------------------------------------------------------------------




Furthermore, the Shares underlying French-qualified RSUs shall not be sold
during certain Closed Periods, These Closed Periods are (i) ten (10) quotation
days preceding and following the disclosure to the public of the consolidated
financial statements or the annual statements of the Company; or (ii) the period
as from the date the corporate management of the Company possess confidential
information which could, if disclosed to the public, significantly impact the
trading price of the Common Stock of the Company, until ten (10) quotation days
after the day such information is disclosed to the public. to the extent
applicable under French law.
5.Forfeiture upon Termination as Service Provider. Notwithstanding any contrary
provision of this Agreement or the Restricted Stock Unit Award Notification, if
the Employee terminates service as a Service Provider for any or no reason
(other than the Employee’s death) prior to vesting, the unvested RSUs awarded by
this Agreement will thereupon be forfeited at no cost to the Company and without
any payment (in cash or otherwise) due the Employee. If the Employee terminates
service as a Service Provider by reason of his or her death, the unvested RSUs
awarded by this Agreement will be immediately vested and will be paid in
accordance with paragraph 6 hereof.


6.Payment after Vesting. Any RSUs that vest in accordance with paragraph 3 will
be paid to the Employee (or in the event of the Employee's death, to his or her
legal heirs) in Shares on the applicable vesting date or as soon as practicable
thereafter, subject to the Company’s collection of applicable withholding taxes
pursuant to paragraph 9. For each RSU that vests, the Employee will receive one
Share. In no event will any Shares be issued later than the later of (i) the
close of the calendar year in which the Shares vest in accordance with the
provisions of this Agreement or (ii) the fifteenth (15th) day of the third (3rd)
calendar month following such vesting date.


7.Payments after Death. In accordance with the provisions of Section 10 of the
French Plan, any distribution or delivery to be made to the Employee under this
Agreement will, if the Employee is then deceased, be made to the Employee’s
legal heirs upon their request within a six (6) month period measured from the
date of the Employee’s death. Any such transferee must furnish the Company with
(a) written notice of his or her status as legal heir and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer. If the
Employee’s heirs do not request distribution or delivery of Shares underlying
the RSUs within six (6) months of the Employee’s death, as provided herein, the
RSUs shall automatically expire.


8.Adjustment in Shares. Should any change be made to the Common Stock by reason
of any stock split, stock dividend, spin-off transaction, extraordinary
distribution (whether made in cash, securities or other property),
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Company’s receipt
of consideration, then equitable adjustments shall be made by the Administrator
to the total number and/or class of securities issuable pursuant to this Award.
Such adjustments shall be made in such manner as the Administrator deems
appropriate in order to reflect such change and thereby preclude a dilution or
enlargement of benefits hereunder.


9.Withholding of Taxes. Regardless of any action the Company and/or the
Subsidiary employing or retaining the Employee (the “Employer”) take with
respect to any or all income tax (including U.S. federal, state and local tax
and/or non-U.S. tax), social insurance, payroll tax, payment on account or other
tax-related items related to the Employee’s participation in the Plan and
legally applicable to the Employee or deemed by the Company or the Employer to
be an appropriate charge to the Employee even if technically due by the Company
or the Employer (“Tax-Related Items”), the Employee acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Employee’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Employee further acknowledges that




--------------------------------------------------------------------------------




the Company and/or the Employer (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including the grant of the RSUs, the vesting of the RSUs, the
delivery of Shares, the subsequent sale of any Shares acquired at vesting and
the receipt of any dividends or dividend equivalents; and (b) do not commit to
continue to and are under no obligation to structure the terms of the grant or
any aspect of the Award to reduce or eliminate the Employee’s liability for
Tax-Related Items or to achieve any particular tax result. Further, if the
Employee becomes subject to tax in more than one jurisdiction between the Grant
Date and the date of any relevant taxable event, the Employee acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.


Prior to the relevant taxable event, the Company will withhold a portion of the
vested RSUs that have an aggregate Fair Market Value sufficient to pay the
Tax-Related Items. The number of Shares withheld pursuant to the prior sentence
will be rounded up to the nearest whole Share, with no cash payment due the
Employee for the value of any Share withheld in excess of the Tax-Related Items
as a result of such rounding. If the date of the relevant taxable event (e.g.,
the date upon which the RSUs vest, in whole or in part) occurs on a day on which
the established stock exchange on which the Company’s Common Stock is traded
(including without limitation the NASDAQ Global Select Market or the NASDAQ
Global Market) is not open for trading, the Fair Market Value for purposes of
calculating the portion of the vested RSUs to be withheld pursuant to this
paragraph 9 (i.e., the deemed Fair Market Value of the Company’s Common Stock on
the date of such taxable event) shall be equal to the closing sales price for
the Company’s Common Stock as quoted on such stock exchange on the market
trading day immediately prior to such taxable event. Alternatively, the Company,
in its sole discretion, may require or otherwise permit the Employee to make
alternate arrangements satisfactory to the Company for such Tax-Related Items.
In addition, the Company and/or the Employer has the right to satisfy any
Tax-Related Items that the Company determines cannot be satisfied through the
withholding of otherwise deliverable Shares by one or a combination of the
following: (i) retaining without notice from salary or other amounts payable to
the Employee, cash having a sufficient value to satisfy any Tax-Related Items;
or (ii) arranging for the sale of Shares otherwise deliverable to the Employee
(on the Employee’s behalf and at the Employee’s direction pursuant to this
authorization).


To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding a number of Shares as described herein, the
Employee shall be deemed, for tax purposes, to have been issued the full number
of Shares subject to the vested portion of the Award, notwithstanding that a
number of Shares are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Award. By accepting this RSU award,
the Employee expressly consents to the withholding or sale of Shares and to any
additional cash withholding as provided for in this paragraph 9. Notwithstanding
any contrary provision of this Agreement, no Shares will be issued unless and
until satisfactory arrangements (as determined by the Company) have been made by
the Employee with respect to the payment of any Tax-Related Items.


10.Rights as Stockholder. Subject to paragraph 11, neither the Employee nor any
person claiming under or through the Employee will have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares are issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to the Employee or Employee’s broker.


11.Dividend Equivalents. As of the date of any payment of a cash dividend on the
Shares, the Employee will receive credits equal to the amount of the cash
dividends payable on such date with respect to the number of Shares represented
by the then-outstanding and unvested RSUs. Such credits shall be




--------------------------------------------------------------------------------




subject to the same terms and conditions that apply to the RSUs (including
vesting conditions), such that no payment shall be made to the Employee unless
and until the corresponding RSUs have vested in accordance with paragraph 3.
Such credits shall be settled in cash on the applicable vesting date or as soon
as practicable thereafter, subject to the Company’s collection of applicable
withholding taxes pursuant to paragraph 9. In the event of a dividend or
distribution paid in Shares or any other adjustment made upon a change in the
capital structure of the Company as described in Section 18 of the Plan and/or
Section 9 of the French Plan, appropriate adjustments shall be made to the RSUs
so that they represent the right to receive upon settlement any and all new,
substituted or additional securities or other property (other than normal cash
dividends) to which the Employee would be entitled by reason of the Shares
issuable upon settlement of the RSUs, and all such new, substituted or
additional securities or other property shall be immediately subject to the same
vesting conditions as are applicable to the RSUs.


12.No Effect on Employment. To the full extent permitted under applicable law,
the Employee's employment or other Service Provider status with the Company and
its Subsidiaries is on an at‑will basis only. Accordingly, the terms of the
Employee's employment or other Service Provider status with the Company and its
Subsidiaries will be determined from time to time by the Company or the
Subsidiary employing or retaining the Employee (as the case may be), and the
Company or the Subsidiary will have the right, which is hereby expressly
reserved, to terminate or change the terms of the employment or service
relationship of the Employee at any time for any reason whatsoever, with or
without good cause or notice, in each case subject to compliance with applicable
employment or other laws.


13.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement must be addressed to the Company at One Technology Drive,
Milpitas, California 95035, Attn: Stock Administration, or at such other address
as the Company may hereafter designate in writing or electronically.


14.Grant is Not Transferable. Except to the limited extent provided in
paragraph 7, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.


15.Restrictions on Sale of Securities. Subject to the provisions of paragraph
17, the Company shall use its best efforts to assure that the Shares issued in
payment of the vested RSUs are registered under the U.S. federal securities laws
or qualify for any available exemption from such registration and are
accordingly freely tradable. However, any sale of the Shares will be subject to
any market blackout-period that may be imposed by the Company and must comply
with the Company’s insider trading policies, and any other applicable securities
laws.


16.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


17.Additional Conditions to Issuance of Stock. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of the Shares upon any securities exchange or under any U.S. state or federal
law, or the consent or approval of any governmental regulatory authority is
necessary or desirable as a condition to the issuance of Shares to the Employee
(or his or her legal heirs),




--------------------------------------------------------------------------------




such issuance will not occur unless and until such listing, registration,
qualification, consent or approval have been effected or obtained, free of any
conditions not acceptable to the Company. The Company will make all reasonable
efforts to meet the requirements of any such U.S. state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority. In no event, however, shall any Shares be issued in
contravention of applicable U.S. federal and state securities laws or other
regulatory requirements.


18.Plan Governs. This Agreement and the Restricted Stock Unit Award Notification
are subject to all terms and provisions of the Plan. In the event of a conflict
between one or more provisions of this Agreement or the Restricted Stock Unit
Award Notification and one or more provisions of the Plan, the provisions of the
Plan will govern.


19.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any RSUs have vested). All actions taken and all
interpretations and determinations made by the Administrator in good faith will
be final and binding upon the Employee, the Company and all other interested
persons. No member of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.


20.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


21.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.


22.Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to amend this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Employee, to
comply with Section 409A of the Code or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A of the Code prior to the
actual payment of Shares pursuant to this RSU award.


23.Amendment, Suspension or Termination of the Plan. By accepting this RSU
award, the Employee expressly warrants that he or she has received a right to
receive stock under the Plan (provided the vesting conditions are satisfied),
and has received, read and understood a description of the Plan. The Employee
understands that the Plan is discretionary in nature and may be modified,
suspended or terminated by the Company at any time.


24.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to RSUs awarded under the Plan or future
RSUs that may be awarded under the Plan by electronic means or request the
Employee’s consent to participate in the Plan by electronic means. By accepting
this RSU award, the Employee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.




--------------------------------------------------------------------------------




25.Notice of Governing Law and Venue. This RSU award shall be governed by, and
construed in accordance with, the laws of the State of California without regard
to principles of conflict of laws.


For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this RSU award or this Agreement,
the parties hereby submit to and consent to the exclusive jurisdiction of the
State of California and agree that such litigation shall be conducted only in
the courts of Santa Clara County, California, or the federal courts for the
United States for the Northern District of California, and no other courts,
where this RSU award is made and/or to be performed.
26.Acknowledgement of Nature of Plan and Award. In accepting the Award, the
Employee acknowledges that:


(a)the Plan is established voluntarily by the Company;
(b)the Award is voluntary and occasional and does not create any contractual or
other right to receive future awards of RSUs, or benefits in lieu of RSUs, even
if RSUs have been awarded repeatedly in the past;
(c)all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;
(d)the Employee’s participation in the Plan is voluntary;
(e)the Award is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company or any Subsidiary, and
which is outside the scope of the Employee’s employment or Service Provider
contract, if any;
(f)the Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any Subsidiary;
(g)the Award and the Shares subject to the Award are not intended to replace any
pension rights or compensation;
(h)in the event that the Employee is not an Employee of the Company or any
Subsidiary, the Award and his or her participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
any Subsidiary;
(i)the future value of the underlying Shares is unknown and cannot be predicted
with certainty;
(j)in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award or from any diminution in
value of the RSUs or Shares acquired upon vesting of the RSUs resulting from
termination of the Employee’s employment or Service Provider status by the
Company or any Subsidiary (for any reason whatsoever and whether or not in
breach of local labor laws) and the Employee irrevocably releases the Company
and any Subsidiary from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by accepting the Award, the Employee shall be deemed irrevocably
to have waived his or her entitlement to pursue such claim;
(k)in the event of termination of his or her employment (whether or not in
breach of local labor laws), the Employee’s right to receive RSUs and vest in
the RSUs under the Plan, if any, will terminate effective as of the date that he
or she is no longer actively employed and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law); the
Administrator shall have the exclusive discretion to determine when the Employee
is no longer actively employed for purposes of the Award;




--------------------------------------------------------------------------------




(l)the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee’s participation in the
Plan or his or her acquisition or sale of the underlying Shares; and
(m)the Employee is hereby advised to consult with his or her personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.


27.Disqualification of French-qualified RSUs. If the French-qualified RSUs are
otherwise modified or adjusted in a manner in keeping with the terms of the U.S.
Plan or as mandated as a matter of law and the modification or adjustment is
contrary to the terms and conditions of the French Plan, the RSUs may no longer
qualify as French-qualified RSUs. If the Awards no longer qualify as
French-qualified RSUs, the Administrator may, provided it is authorized to do so
under the Plan, determine to lift, shorten or terminate certain restrictions
applicable to the vesting of the RSUs or the sale of the Shares which may have
been imposed under the French Plan and this Agreement. If the Administrator, in
its discretion, accelerates the vesting of the balance, or some lesser portion
of the balance, of the RSU at any time, the French-qualified RSUs may be
disqualified as provided in this paragraph 27.


28.Data Privacy. The Employee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement and any other RSU grant materials
by and among, as applicable, the Employer, the Company and its Subsidiaries for
the exclusive purpose of implementing, administering and managing the Employee’s
participation in the Plan.


The Employee understands that the Company and the Employer may hold certain
personal information about him or her, including, but not limited to the
Employee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all RSUs or
any other entitlement to shares of stock awarded, canceled, vested, unvested or
outstanding in the Employee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).


The Employee understands that Data will be transferred to any third parties
assisting the Company with the implementation, administration and management of
the Plan. The Employee understands the recipients of the Data may be located in
France, in the United States or elsewhere, and that the recipients’ country may
have different data privacy laws and protections than France. The Employee
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. The Employee authorizes the Company and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Employee’s participation in the
Plan. The Employee understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan. The Employee understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. The Employee understands, however, that refusing or withdrawing
such consent may affect his or her ability to participate in the Plan. For more
information on the consequences of his or her refusal to consent or withdrawal
of consent, the Employee understands that he or she may contact his or her local
human resources representative.






--------------------------------------------------------------------------------




29.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Employee’s participation in the Plan, on the RSUs and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Employee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
Moreover, if the Employee relocates to another country, the special terms and
conditions for such country will apply to the Employee, to the extent the
Company determines that the application of such terms is necessary or advisable
in order to comply with local law or facilitate the administration of the Plan.


30.Language. If the Employee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control, unless otherwise prescribed by local law.


By accepting the Award, the Employee confirms having read and understood the
documents relating to this grant (the Restricted Stock Unit Award Notification,
the U.S. Plan as amended by the French Plan and this Agreement) which were
provided to the Employee in the English language. The Employee accepts the terms
of those documents accordingly.
En acceptant l'Attribution, le Salarieì confirme avoir lu et compris les
documents relatifs à cette attribution (le Formulaire d'Attribution, le Plan
U.S. tel qu’amendé par le Plan pour la France et ce Contrat d'Attribution) qui
ont été communiqués au Salarieì en langue anglaise. Le Salarieì en accepte les
termes en connaissance de cause.         




